Citation Nr: 0836970	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include degenerative changes.

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to service-connected degenerative 
arthritis and degenerative disc disease of the lumbosacral 
spine at L4-5.

3.  Entitlement to service connection for tendinitis and 
arthritis of the left thumb, to include as secondary to 
favorable ankylosis of the interphalangeal joint of the left 
thumb.

4.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

5.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine at L4-5, for the period of this appeal 
prior to November 30, 2005, as well as the period of this 
appeal as of February 1, 2007.

6.  Entitlement to a rating in excess of 10 percent for 
favorable ankylosis of the interphalangeal joint of the left 
thumb.

7.  Whether the veteran's injury sustained on August 8, 1985, 
was incurred in the line of duty and was not the result of 
willful misconduct.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
August 1976.  He also served in the Air National Guard from 
June 1982 to December 1989.  Pertinent to this appeal, the 
veteran served on active duty for training (ACDUTRA) for the 
periods from July 27 to August 11, 1985, and from August 5 to 
August 6, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and December 2007 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Louisville, Kentucky.  The veteran 
requested a personal hearing before the Board on his March 
2004 substantive appeal; however, he withdrew such request by 
letter dated in July 2008.  See 38 C.F.R. § 20.702(e) (2008).

The veteran testified before a Decision Review Officer (DRO) 
in October 2007 as to the issue of whether the injury 
sustained on August 8, 1985, was incurred in the line of duty 
and was not the result of willful misconduct.  A transcript 
of that hearing is associated with the claims file.

The Board observes that a December 2006 letter from the 
veteran indicates that he feels exposure to hydrazine during 
service led to the development of liver problems.  This issue 
is not on appeal before the Board, therefore, the proper 
course of action is to REFER it to the RO for development and 
consideration.  Entitlement to service connection for liver 
damage, to include as due to exposure to hydrazine, was 
previously denied by VA in January 2004.  As such, the 
December 2006 correspondence should be regarded as a request 
to reopen this previously disallowed claim.

The issues of entitlement to service connection for a hip 
disorder and tendinitis and arthritis of the left thumb, 
entitlement to a higher initial rating for GERD, entitlement 
to an increased rating for degenerative disc disease of the 
lumbosacral spine and favorable ankylosis of the left thumb, 
and whether the veteran's injury sustained on August 8, 1985, 
as incurred in the line of duty and was not the result of 
willful misconduct are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1990 rating decision denied the veteran's claim 
of entitlement to service connection for a cervical spine 
disorder, to include degenerative changes.  The veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement.

2.  Evidence received since the August 1990 rating decision 
is cumulative of the evidence of record at the time of this 
denial and does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision which denied the 
veteran's claim of entitlement to service connection for 
cervical spine disorder, to include degenerative changes is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  Evidence received since the August 1990 rating decision 
in connection with the veteran's request to reopen a claim of 
service connection for cervical spine disorder, to include 
degenerative changes, is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the record, the Board finds that VA 
provided the veteran with partial VCAA notice.  In this 
regard, December 2002 and November 2006 letters notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for a cervical spine disorder.  These letters also 
advised the veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, the November 2006 letter 
notified the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

The December 2002 letter was sent to the veteran prior to the 
April 2003 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Furthermore, while the VCAA notice in accordance with Dingess 
was sent after the initial adjudication of the veteran's 
claim decided herein, this error is deemed nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, after the notice was provided the 
case was readjudicated and an April 2007 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

The above-discussed December 2002 letter informed the veteran 
that his claim for service connection for a cervical spine 
disorder had been previously denied in an August 1990 rating 
decision and that in order to reopen this claim he must 
provide "new and material evidence."  However, neither this 
letter, nor any other correspondence to the veteran, notified 
him of the proper definition of "new and material evidence" 
or the reason for the previous denial of his claim.  
Nevertheless, the Board concludes that a remand is 
unnecessary.  In this regard, the Board finds that the 
veteran demonstrated that he had actual knowledge of this 
information through statements made during this appeal.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VA may 
show that a notice error did not affect the essential 
fairness of the adjudication, such as by demonstrating...that 
any defect was cured by actual knowledge on the part of the 
claimant).  

First, the Board notes that the veteran, following receipt of 
the December 2002 letter, requested a copy of the August 1990 
rating decision which denied service connection for a 
cervical spine disorder.  See Letter from Veteran received 
December 13, 2002.  The veteran was sent a copy of this 
rating decision.  Based on his expressed interest in 
receiving a copy of this denial, the Board finds that it may 
safely assume that the veteran read the August 1990 rating 
decision; thus he is deemed to have actual knowledge of the 
reason for his previous denial.  Similarly, the April 2007 
supplemental statement of the case provides a description of 
the reason for the August 1990 denial as well as the proper 
definition of what constitutes new and material evidence.  In 
a response received on April 27, 2007, the veteran references 
specific parts of this supplemental statement of the case.  
Such statements, the Board concludes, demonstrates that the 
veteran read the April 2007 supplemental statement of the 
case.  As such, he has shown that he has actual knowledge of 
its contents, including the VCAA notice required by Kent.  

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, the veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and private treatment records.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  No VA examination was provided; however, the 
Board notes that VA is under no duty to provide a VA 
examination when a veteran is requesting that a previously 
disallowed claim be reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that prior to this appeal being 
certified in July 2008, VA treatment records for the period 
from March 2007 through June 2008 were associated with the 
claims folder without a waiver of review by the agency of 
original jurisdiction (AOJ).  The Board has carefully 
reviewed this evidence and concludes that the information 
contained in these records either does not reference the 
disability involved in the veteran's current claim decided 
herein or is duplicative of evidence already of record.  
Furthermore, it is not material to the bases for the Board's 
determination.  Therefore, this evidence is not "pertinent" 
as defined at 38 C.F.R. § 20.1304(c) (2008), and a remand for 
AOJ consideration is not required.

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for a cervical spine disorder, including 
degenerative changes, by rating decision dated in August 
1990.  The evidence of record at the time of the August 1990 
denial consisted of statements from the veteran, service 
treatment records for the periods from July 1974 to November 
1978 and from October 1981 through September 1989, treatment 
reports from Dr. Harter dated July 1990, August 1985, and 
September 1985, X-ray reports dated in August and September 
1985, and a May 1990 VA examination report.  The competent 
evidence at the time of the August 1990 denial demonstrated 
that the veteran complained of a three to four month history 
of cervical pain at the May 1990 VA examination which he 
attributed to an August 1989 trip and fall injury in which he 
landed on his right shoulder.  An X-ray at the May 1990 VA 
examination showed mild degenerative changes of the cervical 
spine.  The RO denied the veteran's claim, noting that the 
record lacked competent evidence linking the veteran's 
current cervical spine disorder to his military service; 
thus, his claim was denied.  Following the August 1990 
denial, the veteran was notified of this decision and his 
appellate rights.  However, he did not submit a notice of 
disagreement.

In November 2001, the veteran submitted a written statement 
indicating that he desired service connection for a cervical 
spine disorder.  The RO interpreted the veteran's statement 
as a request to reopen his previously disallowed claim, and 
by rating decision dated in April 2003, it denied the 
veteran's request.  The veteran was again notified of his 
appellate rights, and perfected an appeal of this issue.  

Additional evidence received since the August 1990 rating 
decision consists of more statements from the veteran, VA 
treatment records dated from July 2000 through June 2008, VA 
examination reports dated in December 2002, October 2005, 
October 2006, and November 2006, a February 2006 treatment 
report from Neurological Group, a July 2005 Injury/Illness 
disposition, an October 2005 treatment report from Dr. 
Guarnaschelli, an August 2004 treatment report from Dr. 
Stevens, records from Diagnostic Medical Imaging, records 
from the Hubbard Clinic, and a leave use summary.  

Initially, the Board notes that the veteran is claiming 
service connection for a disability that he asserts was 
incurred during a period of active duty for training.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).

Pertinent to this appeal, this newly submitted evidence 
contains treatment records showing intermittent treatment for 
neck pain.  See VA Primary Care Clinic Notes dated October 
17, 2000, March 2, 2001, July 26, 2002, and January 31, 2003.  
These records, however, do not provide any information as to 
the etiology of the veteran's cervical spine problems.  In 
fact, the veteran denied any history of trauma to his neck in 
October 2000 and indicated that his neck pain had begun only 
two months earlier.  In the absence of any competent evidence 
indicating that the veteran's current cervical spine (neck) 
complaints might be related to his August 1989 injury or any 
other incident or event related to service, the Board 
concludes that this newly received evidence is duplicative of 
the record prior to the August 1990 rating decision, and does 
not raise a reasonable possibility of substantiating his 
claim.  

In sum, the Board finds that the evidence submitted by the 
veteran in conjunction with his request to reopen his 
previously disallowed claim, while new, is not material.  
Since none of this newly submitted evidence pertains to the 
reasons for the prior denial nor raises the reasonable 
possibility of substantiating the veteran's underlying claim, 
his request to reopen the previously disallowed claim of 
entitlement to service connection for a cervical spine 
disorder, including degenerative changes, is denied.  
38 C.F.R. § 3.156(a).


ORDER

The veteran's request to reopen his previously disallowed 
claim for service connection for a cervical disorder, 
including degenerative changes, is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

I. Hip Disorder

According to VA regulations, the AOJ will issue a 
supplemental statement of the case if it receives additional 
pertinent evidence after a statement of the case or the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31(b) (2008).  A supplemental statement of the 
case should inform the appellant of any material changes in, 
or additions to, the information included in the statement of 
the case or prior supplemental statements of the case, 
including a determination of the AOJ and the reasons for such 
determination.  Id.; see also 38 C.F.R. § 19.29 (2008).

In the present case, new evidence not previously considered 
by the AOJ was obtained following the issuance of the March 
2004 statement of the case that pertains to the veteran's 
claim of entitlement to service connection for a hip 
disorder, to include as secondary to service-connected 
degenerative disc disease of the lumbosacral spine at L4-5.  
In this regard, a private progress report dated January 9, 
2006, indicates that the veteran continues to report pain 
radiating from his right hip into the groin when standing and 
walking; the pain subsides when the veteran sits.  The report 
notes that the veteran's pain appears to be due to nerve 
impingement.  

The veteran's claim for service connection for a hip disorder 
has been denied by the RO on the basis that there is no 
competent evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  As the above evidences discusses 
a disability related to the veteran's "hip" complaints it 
is clearly pertinent to his appeal.  And while the RO issued 
a supplemental statement of the case in April 2007, the Board 
observes that the issue of service connection for a hip 
disorder was not readjudicated.  As there is no indication 
that the veteran or his accredited representative has waived 
AOJ review of this pertinent evidence, the Board finds that a 
remand is necessary to allow the AOJ to readjudicate this 
appeal and, if denied, issue an appropriate supplemental 
statement of the case that properly discusses the reasons and 
bases for the AOJ's continued denial.  

II. Increased Rating Claims

VA has a statutory duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In the present case, 
the Board finds that a remand is necessary with respect to 
the issues of entitlement to a higher initial rating for GERD 
and entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbosacral spine at L4-5 for the 
reasons discussed below.  

The veteran has been assigned a 10 percent disability rating 
for GERD, effective November 30, 2001, the date of his claim 
for service connection.  He contends that he is entitled to a 
higher rating for this disability.  The veteran was last 
examined by VA in December 2002.  At such time, he complained 
of symptoms such as severe regurgitation, heartburn, and 
vomiting; there was no mention of dysphagia, a symptom 
associated with a higher disability rating.  However, more 
recent VA treatment records show that he now complains of 
"food sticking in his throat" when consuming solids.  VA 
Primary Care Clinic Note dated May 28, 2004.  Thus, in light 
of the veteran's new complaints since his last VA examination 
and the fact that it has been a number of years since the 
last VA examination, the Board is of the opinion that the 
veteran should be scheduled to undergo VA examination to 
ascertain the current severity of his service-connected 
disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) 
(when available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination).  The purpose of 
this examination is to obtain information or evidence (or 
both), which may be dispositive of the veteran's appeal.  See 
also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

Similarly, the Board finds that a more contemporaneous 
examination is needed to adequately evaluate the veteran's 
increased rating claim for DDD of the lumbosacral spine.  The 
veteran filed an increased rating claim in November 2001; by 
rating decision dated in April 2003 the RO increased the 
rating assigned to DDD of the lumbosacral spine from 10 
percent to 20 percent, effective November 30, 2001, the date 
of his increased rating claim.  The veteran appealed this 
decision; he also filed a claim for a temporary total 
evaluation (100 percent rating) based on surgical or other 
treatment necessitating convalescence.  A temporary total 
evaluation was granted by rating decision dated in April 2007 
for the period from November 30, 2005, through February 1, 
2007.  As of February 1, 2007, the veteran's rating returned 
to its previously assigned 20 percent.  

Review of the record reflects that the veteran's DDD of the 
lumbosacral spine was last examined by VA in November 2006.  
Although this examination is not old, the veteran was 
evaluated while in receipt of a temporary total evaluation.  
No examination has been performed since the veteran's period 
of convalescence ended.  Under these circumstances, the Board 
concludes that a new VA examination is necessary to properly 
rate his service-connected DDD of the lumbosacral spine for 
the period of the appeal as of February 1, 2007.

As a final note, the Board observes that Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), is applicable to the veteran's 
increased rating claim for DDD of the lumbosacral spine.  
Vazquez-Flores held that, for an increased compensation 
claim, section 5103(a) requires first element notice which 
notifies the claimant: (1) that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (3) of examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), such as competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Furthermore, (4) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores at 43.

The Board has carefully reviewed the record and concludes 
that it would prudent to provide the veteran with written 
notice of the missing Vazquez-Flores elements as well as an 
additional opportunity to present any evidence in support of 
his claim.  A review of the record reveals that the veteran 
has not yet been provided notice which satisfies all parts of 
elements (1) and (4) as described above.  As such, this 
notice should be provided while this appeal is on remand.

III. Claims Pertaining to Veteran's Left Thumb

The veteran was awarded service connection for favorable 
ankylosis of the interphalangeal joint of the left thumb by 
RO rating decision dated in August 1990 and assigned a 10 
percent disability rating, effective August 7, 1989.  In 
November 2001, the veteran filed a claim for an increased 
rating asserting that his disability had worsened.  At such 
time, he also filed a claim for tendinitis and arthritis of 
the left thumb, to include as secondary to his service-
connected favorable ankylosis.  Both claims were denied by 
rating decision dated in April 2003.  The veteran perfected 
an appeal as to both issues in March 2004.  See VA Form 9 
received in March 2004.

In February 2007, while the above claims were still in 
appellate status, the RO issued an administrative decision 
finding that the veteran's August 8, 1985, injury to his left 
thumb was not incurred in the line of duty and was due to 
willful misconduct.  The RO then proposed to sever service 
connection for favorable ankylosis of the interphalangeal 
joint of the left thumb.  See April 2007 Proposed Rating 
Decision.  Service connection was severed, effective March 1, 
2008, by rating decision dated in December 2007.  The veteran 
filed a notice of disagreement as to the issue of severance 
in December 2007; however, he did not file a substantive 
appeal as to March 2008 statement of the case issued as to 
this appeal.  

Nevertheless, the Board observes that the veteran testified 
at his October 2007 DRO hearing that he disagreed with the 
February 2007 administrative finding that his August 1985 
injury was not incurred in the line of duty.  The Board is of 
the opinion that the veteran's October 2007 testimony can be 
construed as expressing disagreement and a desire for 
appellate review regarding the February 2007 administrative 
decision regarding whether the August 8, 1985, injury was 
incurred in the line of duty.  38 C.F.R. § 20.201 (2008).  
Therefore, the Board finds that the veteran has filed a 
timely notice of disagreement.  The Court has now made it 
clear that the proper course of action when a timely notice 
of disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2008).  The veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal.

The Board notes that the veteran's claims pertaining to his 
left thumb, namely, entitlement to an increased rating for 
favorable ankylosis of the interphalangeal joint of the left 
thumb and entitlement to service connection for tendinitis 
and arthritis of the left thumb, to include as secondary to 
favorable ankylosis of the left thumb, are impacted by the 
outcome of this line of duty determination.  Therefore, these 
claims are considered inextricably intertwined with his line 
of duty determination and must be remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (the Court has held that 
all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review).

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding his claim on 
appeal.  Such letter should specifically 
(a) advise the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
service-connected disability and the 
effect that worsening has on his 
employment and daily life, and (b) apprise 
the veteran of the content of the 
diagnostic code under which he is rated 
and under which he is potentially ratable 
(specifically, Diagnostic Code 5010 
(current); Diagnostic Codes 5292, 5293, 
and 5295 (in effect prior to September 26, 
2003); and Diagnostic Code 5237 (in effect 
as of September 26, 2003)); as well as the 
criteria for Diagnostic Code 5243 
(intervertebral disc syndrome) (in effect 
prior to and as of September 23, 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated the veteran for (1) DDD of the 
lumbosacral spine; (2) GERD; (3) ankylosis, 
tendinitis, and arthritis of the left 
thumb; and hip disorder, as well as dates 
of treatment.  After securing any necessary 
release(s) from the veteran, obtain these 
records.

3.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives 
and any records received have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
to determine the current severity of his 
service-connected GERD.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that a review of the record was 
completed.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the veteran, the 
examiner should describe any and all 
symptoms and signs related to the 
veteran's service-connected disability, 
and should specifically comment as to the 
presence, frequency, and severity of any 
bowel functions, including diarrhea and 
constipation, abdominal pain, vomiting, 
material weight loss, hematemesis, melena 
with moderate anemia, epigastric distress, 
dysphagia, pyrosis, regurgitation, and any 
substernal, arm, or shoulder pain.  Any 
opinions should be accompanied by a 
rationale.

4.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives 
and any records received have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
to determine the current severity of his 
service-connected DDD of the lumbosacral 
spine at L4-5.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that a review of the record was completed.  
All indicated tests should be performed 
and the findings reported in detail.  A 
complete rationale for all opinions should 
be provided.  Following a review of the 
record and an examination of the veteran, 
the examiner should provide a response to 
all of the following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

(b) The examiner should specifically 
comment on whether there is any evidence 
of listing of the whole spine to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending 
in standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, 
or some of the above with abnormal 
mobility on forced motion.

(c) The examiner should comment on whether 
there is any evidence of intervertebral 
disc syndrome, as well as the frequency 
and duration of any incapacitating 
episodes due to the veteran's lumbosacral 
strain.  An incapacitating episode is 
defined as period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires physician-
prescribed bed rest and treatment by a 
physician.

(d) After considering the veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the veteran's lumbosacral spine 
disability, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should expressly differentiate any 
impairment caused by a disorder other than 
the veteran's service-connected 
lumbosacral strain, offering an 
opinion/explanation as to why such 
impairment is not associated with this 
disability.

5.  Issue a statement of the case as to 
the issue of whether the veteran's injury 
sustained on August 8, 1985, was incurred 
in the line of duty and was not the result 
of willful misconduct.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including evidence 
submitted since the March 2004 statement 
of the case (as to the issue of service 
connection for a hip disorder), and 
determine if the veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefits sought.  Unless the 
benefits sought on appeal are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


